DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 08/08/2022, is acknowledged.  
Applicant has previously elected the invention of Group I, claims 1-13, the drawn to compositions comprising thermoplastic polymer, plasticizer, flavoring agent, and active ingredient.
Claims 1-7 and 9-20 are pending in this action.  Claim 8 has been cancelled previously.  Claim 1 has been amended.  Claims 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-7 and 9-13 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed December 9, 2019, does not claim benefit of a domestic or foreign priority.   

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As stated previously, claims 1 recites the limitation “substantially free of unbleached tobacco material” that is not clear.  Although the instant specification teaches that “certain embodiments can be characterized as having less than 1 wt%, or less than 0.5 wt%, or less than 0.1 wt%, or 0 wt% of tobacco material” (page 21), neither the claims not specification provide a clear definition for the term “substantially”.  To this point, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, said claim does not clearly set forth the metes and bounds of the patent protection desired.   MPEP § 2173.05(c).  Similar is applied to claim 11.  Clarification is required.  
In response to applicant’s argument that the language in claim 1 would be clear to a person of skill in the art having read the present application, it is noted that the instant specification does teach or even suggests a minimum amount of unbleached tobacco material that can be included in said compositions.  If applicant implies that the claimed compositions may include less than 1 wt% of tobacco material, that should be clearly stated in the claim.  Given that the metes and bounds of the claim are not clearly delineated, one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Therefore, the clarification of claims 1 and 11 is required. 
As stated previously, claim 1 recites the limitation “at least one plasticizer is capable of lowering the softening temperature by about 20 oC or more”, i.e., defines a constituent (here as a plasticizer) by it assumed function (i.e., plasticizer, lowering the softening temperature of at least one thermoplastic polymer) and not by the chemical structure essential for the claimed composition.  To this point, it is noted that functional properties of a particular compound in a multicomponent system depend on compounds included as well as on concentrations of said compounds (that define the network of intermolecular interactions in a multicomponent system); and thereby may change and/or depend on conditions.  In the present case, the claim language does not limit a claim to a particular structure/composition, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required.
In response to applicant’s argument that said limitation would be clear to one skilled in the art having read the present application, it is noted that:
(i)  The softening temperature is the temperature at which a material softens beyond some arbitrary softness, and several methods can be used for providing estimates of said softening temperatures (see Wikipedia).  No information is provided in the instant specification how this parameter should be measured/estimated. 
(ii)  Further, it is unclear what softening temperature should be lowered by a plasticizer – a softening temperature of the claimed composition/material comprising thermoplastic polymer, a plasticizer and other additives, OR a softening temperature of a binary mixture consisting of a thermoplastic polymer and a plasticizer that further should be compared with a softening temperature of a film consisting of said polymer (see Specification, Page 12).  To this point, it is noted that the specification does not teach or even suggest how an addition of other additives would effect softening temperature of the composition/material.  Therefore, it is unclear how the term “plasticizer is capable of lowering the soften temperature” clarify the structure of the disclosed composition.  Therefore, the clarification is required.    
Claims 2-7 and 9-10, 12-13 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or 112(pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 (dependent on claim 1) recites the limitation “the thermoplastic binder system is present in an amount of at least about 20 wt%”.   Claim 12 is not further limiting to the composition disclosed in claim 1 that is comprising 5-50 wt% of a thermoplastic binder system.  Therefore, the claimed limitation of “at least about 20 wt%” found in claim 12 fails to further limit the claim upon which claim 12 depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 being unpatentable over Rajewski et al., US 2013/0005831 (cited in IDS; hereinafter referred to as Rajewski), in view of Gao et al., US 2014/0332013 (cited in IDS; hereinafter referred to as Gao), Marshall et al., US 2015/0101627 (cited in IDS; hereinafter referred to as Marshall).
Rajewski teaches orally dissolving core-shell capsules and films (Abstract).  Rajewski teaches that the shells may include (based on total capsule shell solids): 
50-99 wt % of pullulan (i.e., thermoplastic polymer; Claims 1, 2; Para.0005. 0028 as applied to claims 1-2, 5, 12-13);
less than 20 wt% of maltodextrin, guar gum, gum arabic, cellulose derivatives identified in the present application as thermoplastic polymer (Claims 13, 20; Para. 0010, 0032 as applied to claims 1-3, 5).
0.1-20 wt% of a plasticizer such as glycerol/glycerin, propylene glycol, sorbitol, maltitol, etc. (Claims 6, 7, 18; Para. 0007, 0030 as applied to claims 1, 6-7); 
0.1-35 wt% of sorbitol, mannitol, xylitol, maltitol, and/or isomalt identified in the present application as plasticizer (Claims 8-10, 19; Para. 0008, 0031 as applied to claims  1, 6-7, 12); 
up to 5 wt% of flavoring agent, sweetener (Claim 11; Para. 0009, 0014. 0037, 0038, as applied to claims 1, 13);
Further, Rajewski teaches that said capsule includes a fill formulation (i.e., core) that may include a large variety of drugs/pharmaceuticals or salts thereof (Para. 0051, 0054-0092, 0103, 0104), nicotine (Para. 0062), vitamins (Para. 0093), and provides examples of compositions, wherein no tobacco is present (Examples 1-6 as applied to claims 1, 9-11, 13).  Rajewski further teaches that said fill formulations may also include (by the weight of capsule fill):
hydroxypropyl cellulose, hydroxypropyl methylcellulose, gum acacia, polyvinyl alcohol, polyvinylpyrrolidone identified in the instant application as thermoplastic polymers (Para. 0096, 0099 as applied to claims 1-5);
mannitol, sorbitol, xylitol (Para. 0098), polyethylene glycols identified in the instant application as plasticizer (Para. 0100 as applied to claims 1, 6-7);
0.1-70 wt% of sweetener, 0.1-5 wt% of flavoring agent (Para. 0103, 0104 as applied to claims 1, 13).   
Rajewski does not teach the use of 5-50 wt% of a thermoplastic binder system comprising a thermoplastic polymer(s) and a plasticizer(s) (claim 1), and also does not teach the use of 0.001-10 wt% of nicotine (claim 10).  
Gao teaches oral products that can be free of tobacco (Para. 0009, 0025), can have a variety of different shapes, e.g., disk, shield, rectangle, square, triangle, oval; and may include a binder that may include hydroxypropyl cellulose, hydroxypropyl methylcellulose, pullulan, xanthan gum, polyvinylpyrrolidone, polyethylene oxide, maltodextrin, or a combination thereof (i.e., thermoplastic polymers), and can be present in an amount of 0.05-1 wt% (Para. 0008, 0032).  Gao teaches that said product may also include: (i) 0.5-10 wt% of a plasticizer such as propylene glycol, glycerine, or combination thereof (Para. 0011, 0074); (ii) such sweeteners as sorbitol, xylitol, mannitol, maltitol, isomalt, erythritol (Para. 0011);  (iii) 0.1-6 mg of nicotine or its salt (Claim 18; Para. 0008, 0025, 0055);  and (iv) flavorants, sweeteners, fillers (Para. 0063).  Gao teaches that said binder provides the oral product with a modified texture and flavor release profile, and also teaches that said oral product provides a tobacco-like flavor experience and favorable tactile experience (Para. 0008).
Marshall teaches oral compositions that can be provided in any predetermined shape or form, e.g., as a pill, pellet, tablet, coin, bead, etc.(Para. 0077) and may include: (i)  25-40 wt% of a binder material that may include xanthan gum, gum arabic, or combination thereof (i.e., thermoplastic polymer; Para. 0047);  (ii) such sugar alcohol as isomalt, erythritol, polyglycitol, maltitol, xylitol, maltitiol, sorbitol in an amount of 45 wt% that can be used for controlling sweetness, texture and mouthfeel (i.e., plasticizer; Para. 0048, 0058); (iii)  glycerine (i.e., plasticizer), salt, flavorant, and comprise no tobacco, but only tobacco derived nicotine, e.g., in an amount of 0.1-5 wt% (Para. 0057; Examples 5, 11-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified compositions as taught by Rajewski for providing oral tobacco-free products as taught by Gao and Marshall.  One would do so with expectation of beneficial results, because the cited prior art teaches that said approach would provide oral tobacco-free products that can be preparade in different shapes, having controllable/desired texture and flavor release profile.  Further, it is noted that the cited prior art teaches formulations comprising the same components.  One of ordinary skill in the art at would have recognized the concentration of each ingredient as result-effective variables that determine the composition’s efficacy and physical properties.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Regarding the claim 4, it is noted that the cited prior art teaches the compounds of identical chemical structure, therefore the properties applicant discloses and/or claims are expected to be present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) see MPEP § 2112.02.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rudolph et al., US 2011/0129517 (cited in IDS) – teaches tablettable chewing gums comprising nicotine or its salt; povidone/polyvinylpyrrolidone, hydroxypropyl cellulose, hydroxypropyl methylcellulose, arabic gum, xanthan gum (i.e., thermoplastic polymer) in combination with glycerine/glycerol, polyethylene glycol, propylene glycol, maltitol, sorbitol, mannitol, xylitol, erythritol (i.e., plasticizer), flavors, filler.
Bruun, US 2019/0255035 - teaches nicotine pouches comprising nicotine (i.e., active ingredient); polyvinylpyrrolidone, xantham gum, polyvinylpyrolidone, polyvinyl alcohol (i.e., thermoplastic polymer); sorbitol, erythritol, xylitol, maltitol, mannitol, isomalt, polyethylene glycols, propylene glycol (i.e., plasticizer); sweeteners, flavors; and that is free of tobacco.  
Cantrell et al., US 2013/263870 (cited in IDS) - teaches tobacco compositions comprising gum arabic, xanthan gum, maltodextrin, hydroxypropyl cellulose, hydroxypropyl methylcellulose (i.e., thermoplastic polymer) in combination with isomalt, erythritol, maltitiol, mannitol, xylitol, glycerine, propylene glycol (i.e., plasticizer), salt, flavorant, fillers.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7 and 9-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 16/706,968; (2) copending Application No. 16/707,343; (3) copending Application No. 16/707,637; (4) copending Application No. 16/728271; (5) copending Application No. 17/205,800. 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A composition comprising (1) hydroxypropyl cellulose, hydroxypropyl methylcellulose, maltodextrin, xanthan gum, gum arabic (i.e., thermoplastic polymer); (2) isomalt, sorbitol, erythritol, maltitol, mannitol, xylitol, glycerin, propylene glycol (i.e., plasticizers);  (3) flavoring and active agents; (4) sweeteners, salts, fillers; and (5) can be free of tobacco material.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed 08/08/2022, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the rejections to address newly introduced amendments and to clarify the position of the examiner.  
Applicant is advised to clarify the structure of the claimed compositions and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.  

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615